DETAILED ACTION
Status of Claims
Claims 1, 2, and 7 are pending. Claims 3-6 are canceled.

Response to Amendments
Because the amendment to specification is responsive, the objection to specification is withdrawn.
Because the limitation of “locking arrangement” has been amended to recite sufficient structures, the 112(f) interpretation is withdrawn.
Because the claim amendment is responsive, the 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 6/16/2022 (“remarks”) have been fully considered but they are not persuasive, as explained below.
Applicant asserts that UTHMANN teaches a different design compared to applicant’s invention (see remarks at 6) and compares UTHMANN’s drawings with figures of the current application (see remarks at 7). Applicant asserts specifically that UTHMANN fails to teach “a plurality of support pillars supported on the base of the support structure and arranged in a spaced-apart configuration along a periphery of the base” (remarks at 9). Although applicant annotated the drawings, but those annotations are almost illegible. In any event, those annotations are not arguments (they are labels for structures), and applicant has not adequately rebutted the art rejection (see 4/5/2022 Non-Final Action at para. 18-29, discussing how UTHMANN teaches a plurality of support pillar supported on the base and arranged in a spaced apart configuration along a periphery of the base).

Claim Objections
Claim 1 at line 7-9 recites: “wherein the support structure further comprises a top element of the support structure has a 3-D shape that fits within a 3-D shape of the container body.” This phrase is grammatically incorrect and should be changed to:
wherein the support structure further comprises a top element having a 3-D shape that fits within a 3-D shape of the container body

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 at line 4-6 recites: “an L-shaped protrusion placed on one of the carousel and the container body at a location adjacent an operative bottom end belongs to one of the carousel and the container body.” It’s unclear if the first recitation and the second recitation of “one of the carousel and the container body” are referring to the same structure or different structures. If they are the same, an example language for the second recitation can be “said one of the carousel and the container body.”
Claim 2 at line 7-9 recites: “a receiving protrusion placed on the other one of the carousel and the container body at a location adjacent an operative bottom end belongs to the other one of the carousel and the container body.” It’s unclear if the first recitation and the second recitation of “the other one of the carousel and the container body” are referring to the same structure or different structures. If they are the same, an example language for the second recitation can be “said the other one of the carousel and the container body.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by UTHMANN (German Publication DE3443912A1, as translated by Espacenet).
Regarding claim 1, UTHMANN teaches a cleaning apparatus (see fig. 1-3). UTHMANN’s cleaning apparatus comprises: 
a container body (a laboratory dishwasher, see also abstract, para. 0001-02, 0010-11); 
a carousel (insert 1, see fig. 1-3, para. 0002-03, 0010-14) configured for placement within the container body (insert 1 is to be placed into the dishwasher, see abstract, para. 0001-02, 0010-11), the carousel comprising: 
a support structure (base support 14, support rods 15, and a top element, see fig. 1-3, para. 0019-22; see top element in annotated fig. 1 & 2 below); and 
a helical ramp (supports 13, see fig. 1-3, para. 0017, 0019-22) attached to the support structure (see fig. 1-3, para. 0020-22) and extending helically from an operative top end of the support structure to an operative bottom end of the support structure along a periphery of the support structure (see fig. 1-3, para. 0017, 0020-22, supports 13 are arranged in a helical shape around support rods 15).
UTHMANN teaches wherein the support structure comprises a base (base support 14, see fig. 1-3, para. 0019-20), wherein the support structure comprises a plurality of support pillars (support rods 15, see fig. 1-3, para. 0020, 0022) supported on the base (see fig. 1-3) and arranged in a spaced apart configuration along a periphery of the base (see fig. 1-3).

    PNG
    media_image1.png
    821
    696
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    877
    745
    media_image2.png
    Greyscale


UTHMANN teaches the support structure further comprises a top element (see annotated fig. 1 & 2 above, an arc-shaped horizontal rod attached to the top ends of support rods 15) attached to operative top ends of the plurality of support pillars (see annotated fig. 1 & 2 above). The top element has a 3-D shape (see annotated fig. 1 & 2 above) that fits within a 3-D shape of the container body (see fig. 1, the top element is a part of the carousel (insert 1), which fits inside the dishwasher (corresponding to “container body”)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over UTHMANN (as applied to claim 1), in view of TANNER (US Patent 1914309).
Regarding claim 2, UTHMANN teaches the cleaning apparatus according to claim 1. UTHMANN’s carousel has a base (as explained above) in the form of a rack (see fig. 1-3).
UTHMANN does not explicitly teach: “a locking arrangement for locking the carousel within the container body, wherein the locking arrangement comprises: an L-shaped protrusion placed on one of the carousel and the container body at a location adjacent an operative bottom end belongs to one of the carousel and the container body; and a receiving protrusion placed on the other one of the carousel and the container body at a location adjacent an operative bottom end belongs to the other one of the carousel and the container body.”
TANNER teaches a cleaning apparatus (see fig. 1), just like the present application. TANNER teaches a rack (rack 16, fig. 1, pg. 2 at line 6-10) placed in a container body (receptacle 5, fig. 1, pg. 1 at line 53-55), wherein the rack is locked to the container body via a locking arrangement (hooks 17 and cleats 25, see fig. 1, pg. 2 at line 6-10), the locking arrangement comprises an L-shaped protrusion (hooks 17) placed on the rack and a receiving protrusion (cleats 25) placed on the container body (see fig. 1, pg. 2 at line 6-10).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify UTHMANN’s apparatus to incorporate a locking arrangement—e.g., an L-shaped protrusion (hooks 17) placed on the rack and a receiving protrusion (cleats 25) placed on the container body—(as taught by TANNER), with reasonable expectation of locking the carousel within the container body. It’s well known in the art to use a locking arrangement to lock a rack to a container body (see TANNER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the locking arrangement as incorporated would perform the same function as before (e.g., locking a rack to a container body), thus yielding predictable results.

    PNG
    media_image3.png
    330
    589
    media_image3.png
    Greyscale

In the resulting combination of UTHMANN and TANNER, the hooks would be placed on the carousel (insert 1, which has the form of a rack) (see annotated fig. 2 of UTHMANN above); the location of the hooks would be adjacent to an operative bottom end of the carousel (see annotated fig. 2 above). Moreover, the cleats would be placed on an interior surface of the container body (body of the dishwasher). Because the carousel (insert 1) need to fit inside the container body (dishwasher)—i.e., insert 1 needs to have vertical clearance inside the dishwasher—a person having ordinary skill in the art would’ve been motivated to place the cleats at a location adjacent to an operative bottom end of the container body. Additionally, when the hooks are locked with the cleats, the hooks would have a location adjacent to the operative bottom end of the container body, and the cleats would have a location adjacent to the operative bottom end of the carousel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over UTHMANN.
Regarding claim 7, UTHMANN teaches the cleaning apparatus according to claim 1. UTHMANN does not explicitly teach the container body has one of a circular cross-section, an elliptical cross-section, a rectangular cross-section, and a square cross-section. But because the carousel (insert 1) has a square cross-section (see fig. 1-3, para. 0019-20) and is to be inserted into the container body (dishwasher, as explained above), a person of ordinary skill in the art would reasonably expect that the container body also has a square cross-section.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714   
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714